DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/2021 and 04/25/2022 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and its dependents are indefinite because it is not clear whether claim 1 is drawn to the sub-combination of the packaging container for accommodating a stored object having a protection target portion to the avoided from container when taken out and a graspable portion that can be grasped (i.e. applicant recites the structural of the stored object with the drug solution administration device in claims 8-9 and 15-16), or whether the claim is drawn to the combination of the package and stored object.  This is because while some portion of the claim indicate that what is claimed is the sub-combination (for accommodating a stored object), other portions of the claim indicate that what is claimed is the combination (note the structural limitations of claim 8-9 and 15-16, requiring the stored object is a drug solution administration device used by attaching to a body; and the drug solution administration device has a box-shaped housing, a housing attachment material formed to have an outer shape larger than the housing and having an adhesion surface for attaching the housing to a patient's body, and a protection sheet covering the adhesion surface of the housing attachment material).  
It is noted further in connection with this limitation that it is by now well settled that features not claimed may not be relied upon in support of patentability.  In this office action, the store object and its corresponding features are presumed not to be claimed in order for the examiner to give the claim its broadest reasonable interpretation.  Accordingly, all references in the claim to the stored object and its corresponding features are considered to be merely functional.  On the other hand, clarification of the scope of claims are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kemble (3,613,879) in view of Loyd et al (2007/0151885).
As to claims 1 and  10, Kemble discloses a packaging container (10) comprising a container body (18) having a recess formed (Figure 3) in a shape corresponding to the stored object (rectangular shape) and accommodating the stored object (Figure 3), and a sticking portion (16) formed in a plane shape in a part surrounding a periphery of the recess (Figure 2); a sealing film (24) peelably (column 3, lines 48-49 discloses the peeling action) stuck to the sticking portion to seal the recess, the sealing film being bonded (heat seal) to the sticking portion via a seal portion extending along a periphery of the recess.  However, Kemble does not disclose the seal portion has a difficult-to-peel portion formed in a part surrounding the protection target portion of the stored object accommodated in the recess, and bonded with a first strength, and an easy-to-peel portion formed in a part surrounding the graspable portion of the stored object accommodated in the recess, and the easy-to-peel portion being bonded with a second strength, the second strength of the easy-to-peel portion being less than the first strength of the difficult-to-peel portion.  Nevertheless, Loyd discloses a peelable container (Figure 3) with a difficult-to-peel portion (53) formed in a part surrounding the protection target portion of the stored object accommodated in the recess, and bonded with a first strength, and an easy-to-peel portion (51 and 52) formed in a part surrounding the graspable portion  (32) of the stored object accommodated in the recess, and the easy-to-peel portion being bonded with a second strength, the second strength of the easy-to-peel portion being less than the first strength of the difficult-to-peel portion ([0032] discloses the different seal strength in first section 51, second section 52, and third section 53, which the first section has less seal strength compare to second section and third section 53).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing portion of the package of Kemble with strong and weak seal portion as taught by Loyd to prevent sudden complete open of the package and force the product out the package. 
As to claims 2 and 11, Kemble as modified further discloses the easy-to-peel portion is formed as a linear pattern (Figure 3 of Loyd), and the difficult-to-peel portion is formed on an lower surface of the sticking portion in a part surrounding the protection target portion.  However, Kemble does not specifically discloses the difficult to peel portion is formed on an entire surface of the sticking portion in a part surrounding the protection target portion.  Kemble discloses a different embodiment (Figure 1) which the seal is completely surrounding the article store within the package.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing portion of the package of Kemble as modified with difficult to peel portion formed on an entire lower surface of the sticking portion as taught by different embodiment of Loyd to form the package with completely sealed peripheral instead of the folding end to protect the article from contacting the edge of the package and any damage at the folding end would compromise the sealing capacity of the package.
As to claim 7, Kemble as modified further discloses the stored object is a medical device (suture kit).
 Claims 3-6, 12-14  are rejected under 35 U.S.C. 103 as being unpatentable over Kemble (3,613,879) in view of Loyd et al (2007/0151885), further in view of Arvidsson (3,163,288).
As to claims 3-5, 12-13 Kemble as modified discloses the easy to peel portion has single linear patterns as the seal portion and the linear pattern form with a bent portion (corner of the weak peel between 24 and 27) and Kemble as modified further discloses Loyd discloses the gradient seal can be made with varying particular adhesive use along the seal line, using a higher basis weight of the adhesive near the second end compared to the beginning of the seal line, applying a release agent to one or both of the front and back panels in a manner that the amount of release agent is reduced as the second longitudinal end 18 is approached; or using a combination of heat seals and adhesive seals to achieve a gradient seal strength and the.  However, Kemble does not disclose the easy to peel has two parallel linear patterns as the seal portion, the linear patterns have a plurality of straight parts and a bent portion connecting the straight parts, and the bent portion of the linear pattern is formed with a bulging portion curved and bulging outward. the bulging portion is provided in the bent portion farthest apart from the difficult-to- peel portion.  Arvidsson discloses a peelable medical package with easy to peel portion (6 and 7) with single linear pattern but less width compare to the difficult to peel portion (8 and 9), the linear patterns have a plurality of straight parts and a bent portion connecting the straight part (straight part 6 and 7) the bent portion is at the intersection between the straight part (6 and 7).  And the bend portion is the farthest apart from the difficult to peel portion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing portion of the package of Kemble as modified with plurality of straight part and a bent portion and the bent portion being farthest apart from the difficult to peel portion as taught by Arvidsson to be able to peel at the corner/intersection of the linear patterns since the intersection/corner section would be the easiest portion to start peeling the lid away from the container body.  With regarding to the easy-to peel portion has two parallel linear patterns and the bent portion of the linear pattern is formed with a bulging portion curved and bulging outward.  Since Loyd discloses possible different method of forming the gradient seal and Arvidsson discloses using narrower seal at the easy to peel portion compared to the wider seal at the difficult to peel portion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the easy to peel portion and the bent portion of the peelable package of Kemble as modified so the easy-to peel portion has two parallel linear patterns and the bent portion of the linear pattern is formed with a bulging portion curved and bulging outward because the selection of the specific shape of the seal or the shape of the bent portion such as disclosed by Kemble or as claimed would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well.
As to claims 6 and 14,  Kemble as modified further discloses a separation portion that extends from the sticking portion in a vicinity of the bulging portion and extends in a direction away from the sealing film (Kemble teaches the unseal portion 22 and 24, Loyd with separation portion 61 and 62, Arvidsson as shown in Figure 1).

Claims 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kemble (3,613,879) in view of Loyd et al (2007/0151885), further in view of Verlaak et al (2019/0231971).
As to claims 8-9 and 15-16, as best understood, Kemble as modified further discloses a suture kit and kit is accommodated in the recess of the container body, Kemble as modified does not disclose the stored object is a drug solution administration device used by attaching to a body; and the drug solution administration device has a box-shaped housing, a housing attachment material formed to have an outer shape larger than the housing and having an adhesion surface for attaching the housing to a patient's body, and a protection sheet covering the adhesion surface of the housing attachment material and having a peeling start portion separated from the housing attachment material at one end the drug solution administration device is accommodated in the recess of the container body in an orientation in which the protection sheet faces the sealing film, and the difficult-to-peel portion is formed in the sticking portion of a part surrounding the peeling start portion of the protection sheet.  Nevertheless Verlaak discloses a medical device (16) place within a peelable blister package (10), the device has used by attaching to a body (Figure 6-7); and the drug solution administration device has a box-shaped housing (13), a housing attachment material (16) formed to have an outer shape larger than the housing (as shown in Figure 3, the bottom of the blister is narrower, which the attachment material is greater in area compare to the body of the housing, and having an adhesion surface (adhesive contact face) for attaching the housing to a patient's body, and a protection sheet (17) covering the adhesion surface of the housing attachment material and having a peeling start portion separated from the housing attachment material at one end the drug solution administration device is accommodated in the recess of the container body in an orientation in which the protection sheet faces the sealing film (Figure 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify article store within the package of Kemble as modified medical equipment with adhesive surface able to attached to the patient body as taught by Verlaak to provide a peelable package for medical device having adhesive contact with easy and difficult peel portion to provide slow peeling of the blister package to prevent sudden complete open of the package and force the product out the package.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kemble (3,613,879) in view of Arvidsson (3,163,288).
As to claims 17-19, MacKenzie discloses a packaging container (10) comprising a container body (18) having a recess formed (Figure 3) in a shape corresponding to the stored object (rectangular shape) and accommodating the stored object (Figure 3), and a sticking portion (16) formed in a plane shape in a part surrounding a periphery of the recess (Figure 2); a sealing film (24) peelably (column 3, lines 48-49 discloses the peeling action) stuck to the sticking portion to seal the recess, the sealing film being bonded (heat seal) to the sticking portion via a seal portion extending along a periphery of the recess.  However, Kemble does not disclose the seal portion has a difficult-to-peel portion formed in a part surrounding the protection target portion of the stored object accommodated in the recess, and bonded with a first strength, and an easy-to-peel portion formed in a part surrounding the graspable portion of the stored object accommodated in the recess, the easy-to-peel portion bring form as a pair of linear pattern, the pair of linear patterns having a width narrower than a width of the sticking portion and the difficult to peel portion is formed on an entire surface of the sticking portion surround the protection target portion, the two parallel linear patterns as the seal portion, each of the two parallel linear patterns having a width of 0.1 mm to 1.0 mm, and the linear patterns have a plurality of straight parts and a bent portion connecting the straight parts, and wherein the bent portion of the linear pattern is curved outward  Arvidsson discloses a peelable medical package with a difficult-to-peel portion (18 and 19) formed in a part surrounding the protection target portion (lower portion) of the stored object accommodated in the recess (Figure 2), and an easy-to-peel portion (16 and 17) formed in a part surrounding the graspable portion of the stored object accommodated in the recess, and the easy-to-peel portion being bonded with a second strength, the second strength of the easy-to-peel portion being less than the first strength of the difficult-to-peel portion, the linear patterns have a plurality of straight parts and a bent portion connecting the straight part (straight part 16 and 17) the bent portion is at the intersection between the straight part (16 and 17).    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing portion of the package of Kemble with strong and weak seal portion as taught by Arvidsson to prevent sudden complete open of the package and force the product out the package. 
With regarding to a pair of linear pattern being two parallel linear patterns having width of 0.1 mm to 1.0 mm and the bent portion of the linear pattern is curved outward, since Arvidsson discloses using narrower seal at the easy to peel portion compared to the wider seal at the difficult to peel portion (Figure 1) and the strength of the welding seams can be controlled by the temperature of the tool or the pressure and the time under the tool.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the easy to peel portion and the bent portion of the peelable package of Kemble as modified so the easy-to peel portion has two parallel linear patterns and the bent portion of the linear pattern is formed with a curved outward because the selection of the specific shape of the seal or the shape of the bent portion such as disclosed by Kemble as modified or as claimed would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well.
As to claims 20,  Kemble as modified further discloses a separation portion that extends from the sticking portion in a vicinity of the bulging portion and extends in a direction away from the sealing film (Kemble teaches the unseal portion 22 and 24, and  Arvidsson as shown in Figure 1).
Conclusion
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736